Case 2:20-cv-00169-JAK-DFM Document 36 Filed 06/25/20 Page 1 of 3 Page ID #:1614



   1   Clement S. Roberts (SBN 209203)
       croberts@orrick.com
   2   ORRICK HERRINGTON & SUTCLIFFE LLP
   3   405 Howard Street
       San Francisco, CA 94105
   4   Tel: 415-773-5700 / Fax: 415-773-5759
   5   Alyssa M. Caridis (SBN 260103)
       acaridis@orrick.com
   6   ORRICK HERRINGTON & SUTCLIFFE LLP
   7   777 South Figueroa Street, Suite 3200
       Los Angeles, CA 90017
   8   Tel: 213-629-2020 / Fax: 213-612-2499
   9   George I. Lee (Admitted Pro Hac Vice)       Lance Yang (SBN 260705)
       lee@ls3ip.com                               lanceyang@quinnemanuel.com
  10   Sean M. Sullivan (Admitted Pro Hac Vice)    QUINN EMANUEL URQUHART &
  11   sullivan@ls3ip.com                           SULLIVAN, LLP
       Rory P. Shea (Admitted Pro Hac Vice)        865 S. Figueroa Street, 10th Floor
  12   shea@ls3ip.com                              Los Angeles, CA 90017
       J. Dan Smith (Admitted Pro Hac Vice)        Tel: (213) 443-3000
  13   smith@ls3ip.com                             Fax: (213) 443-3100
  14   LEE SULLIVAN SHEA & SMITH LLP
       656 W. Randolph Street, Floor 5W            Attorneys for Defendant,
  15   Chicago, IL 60661                           GOOGLE LLC
       Tel: 312-754-0002 / Fax: 312-754-0003
  16
       Attorneys for Plaintiff,
  17   SONOS, INC.
  18
  19                          UNITED STATES DISTRICT COURT
  20               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  21
  22   SONOS, INC.,                               Case No. 2:20-cv-00169-JAK (DFMx)
  23                    Plaintiff,                JOINT STATUS REPORT
                v.
  24
       GOOGLE LLC,
  25
                        Defendant.
  26
  27
  28

                                                               Case No. 2:20-cv-00169-JAK (DFMx)
                                     JOINT STATUS REPORT
       4152-9243-3445
Case 2:20-cv-00169-JAK-DFM Document 36 Filed 06/25/20 Page 2 of 3 Page ID #:1615



   1            Pursuant to Dkt. No. 34, Plaintiff Sonos, Inc. and Defendant Google LLC
   2   hereby provide the following joint report regarding the status of proceedings before
   3   the United States International Trade Commission (“ITC”):
   4            On March 4, 2020, this Court stayed the above-captioned proceedings
   5   pending completion of related proceedings before the ITC. Dkt. No. 30.
   6            The related ITC proceeding, captioned In the Matter of Certain Audio
   7   Players and Controllers, Components Thereof, and Products Containing Same, Inv.
   8   No. 337-TA-1191, remains pending before the Chief Administrative Law Judge
   9   (“CALJ”). The parties are currently engaged in discovery. Under the current
  10   procedural schedule, the deadline for the CALJ’s Initial Determination is May 11,
  11   2021, and the target date for completion of the investigation is September 13, 2021.
  12
  13            Respectfully submitted,
  14   Dated: June 25, 2020               ORRICK, HERRINGTON & SUTCLIFFE LLP
  15                                      and
                                          LEE SULLIVAN SHEA & SMITH LLP
  16
  17
                                          By: /s/ Alyssa Caridis
  18                                           ALYSSA CARIDIS (SBN 260103)
                                                       Attorneys for Plaintiff
  19                                                       SONOS, INC.
  20
       Dated: June 25, 2020               QUINN EMANUEL URQUHART &
  21                                      SULLIVAN, LLP
  22
  23                                      By: /s/ Lance Yang
                                                   LANCE YANG (SBN 260705)
  24                                                 Attorneys for Defendant
                                                          GOOGLE LLC
  25
  26
  27
  28

                                                -1-             Case No. 2:20-cv-00169-JAK (DFMx)
                                          JOINT STATUS REPORT
       4152-9243-3445
Case 2:20-cv-00169-JAK-DFM Document 36 Filed 06/25/20 Page 3 of 3 Page ID #:1616



   1                                  FILER’S ATTESTATION
   2            I, Alyssa Caridis, pursuant to Civil Local Rule 5-4.3.4(2)(i), attest that all
   3   other signatories listed, and on whose behalf the filing is submitted, concur in the
   4   filing’s content and have authorized the filing.
   5
   6   Dated: June 25, 2020                             /s/ Alyssa Caridis
   7                                                           ALYSSA CARIDIS
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  -2-                Case No. 2:20-cv-00169-JAK (DFMx)
                                           JOINT STATUS REPORT
       4152-9243-3445
